Opinion issued October
13, 2011.




 

 
 
 
 





 




 
     
In The
Court of Appeals
For The
First District of Texas
____________
 
NO. 01-11-00130-CV
____________
 
PARK NATIONAL CAPITAL FUNDING LLC, Appellant
 
V.
 
MICHAEL MASSEY, Appellee
 
 
 

On Appeal from the 55th District Court 
Harris County, Texas
Trial Court Cause No. 2009-09798
 
 
 

MEMORANDUM
OPINION
          This is an
appeal from a judgment signed January 21, 2011.  On September 13, 2011, the parties filed a
joint motion to dismiss the appeal in order to effectuate a compromise and
settlement agreement. See Tex. R. App. P. 42.1. 
The motion is granted, and the appeal
is dismissed.  See Tex. R. App. P. 42.1(a)(2), 43.2(e).  We
dismiss any other pending motions as moot. 
The Clerk is directed to issue mandate within 10 days of the date of
this opinion.  See Tex. R. App. P. 18.1.
                                                PER CURIAM
 
Panel consists of
Chief Justice Radack and Justices Bland and Huddle.